Citation Nr: 1538001	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for Meniere's disease.
 
2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a compensable rating for a flexion deformity of the left little finger.

	`
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to November 1978.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening the claim for service connection for Meniere's disease, reopened and denied the claim for service connection for hepatitis C on the merits, and continued a previously assigned noncompensable rating for a flexion deformity of the left little finger.

In January 2012 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In June 2012, the Board reopened and remanded the claim for service connection for hepatitis C and also remanded the other claims listed on the cover page for additional development.  

In February 2015 the Board sought a medical opinion from the Veterans Health Administration (VHA), which was submitted in May 2015.  The Veteran was notified of this opinion by a June 2015 letter and was provided a 60-day time period for response.






FINDINGS OF FACT

1.  A September 2002 rating decision denied the claim for service connection for Meniere's disease; neither a valid notice of disagreement nor new and material evidence was submitted within the year following notice of the decision. 

2.  The additional evidence presented since the September 2002 rating decision does not relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claim for service connection for Meniere's disease.

3.  The most probative evidence indicates that the Veteran's hepatitis C was not present in service and is not related to service. 

4.  The Veteran's flexion deformity of the left little finger has not been manifested by symptomatology that equates to amputation.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied the claim for service connection for Meniere's disease is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has not been presented, and the claim for service connection for Meniere's disease is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The requirements for establishing service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for a compensable rating for flexion deformity of the left little finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided by      a December 2006 letter.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examinations on the left finger and hepatitis C claims.  Specific to the claim for service connection for hepatitis C, a VHA expert medical opinion was obtained in May 2015.  With regard to the application to reopen the claim service connection for Meniere's disease, as new and material evidence has not been submitted to reopen the claim for service connection, a VA examination or opinion is not required.  38 C.F.R. § 3.159(c)(4)(iii) (2014).  

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to the events in service, symptomatology, and treatment history for his claimed conditions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

New and Material Evidence

The Veteran's claim for service connection for Meniere's disease was initially denied in a September 2002 rating decision that also addressed eight other issues.  In correspondence received in October 2002, the Veteran stated that he wanted      to submit a notice of disagreement with the September 2002 rating decision.  He   did not specify which of the decisions regarding his nine claimed disabilities he disagreed with.  In a letter dated in November 2002, the RO asked him to clarify the issues with which he disagreed on the enclosed a VA Form 21-4138 (Statement in Support of Claim).  See 38 C.F.R. § 19.26(b).  The Veteran did not respond.  Thus, as a valid notice of disagreement was not received and no relevant evidence was received within one year following notice of the rating decision, the decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 19.26(c), 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, a claim that has been finally denied may not thereafter be reopened     and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Evidence of record at the time of the September 2002 decision included service treatment records, his DD Form 214, private treatment records dated from April 1997 to June 2001 from several physicians, and treatment records from the Birmingham VA Medical Center (VAMC) dated from January 1999 to June 2001.  The service treatment records contained no complaints, history or findings consistent with Meniere's disease, and on separation from service in October 1978 the Veteran denied a history of ear trouble, dizziness or fainting spells.  Private treatment records dated after May 1999 reflect diagnosis of and treatment for Meniere's disease.  The September 2002 rating decision denied the claim because the condition was not treated in service and not shown on service separation examination.  
	
The evidence received since the prior final denial includes VA and private treatment records, which document a diagnosis of and treatment for Meniere's disease after 1999.  Also in the record are statements and testimony from the Veteran asserting his Meniere's disease is etiologically linked to service.  Specifically, the Veteran stated that while the condition was not manifest in service, he felt Meniere's disease was due to active duty because he was exposed to a lot of noise during his service.  

Such evidence is new as it was not previously of record.  Moreover, such evidence must be presumed credible for the purposes of new and material evidence analysis.  However, none of the evidence reflects, nor does the Veteran claim, that he was diagnosed or treated for Meniere's disease during service and there is no evidence that etiologically links the post-service diagnosis of Meniere's disease with service or any incident therein, other than the Veteran's own assertions.  

As the Veteran is a layperson, he is not competent to opine on matters requiring medical expertise, such as the etiology of Meniere's disease.  The Board has considered whether his statement could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  However, a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case."  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  Accordingly, the Veteran's conclusory statement as to the etiology of his Meniere's disease does not constitute new and material evidence. 

Further, none of the newly submitted medical evidence suggests that the Veteran's Meniere's disease is related to service, to include noise exposure therein.  As the medical evidence of record at the time of the prior denial established the presence      of Meniere's disease, the newly submitted medical evidence showing diagnosis and treatment for that condition is cumulative and does not relate to an unestablished fact.  Thus, such evidence is also not new and material. 

In sum, as the evidence submitted since the September 2002 denial is not new and material, the claim for service connection for Meniere's disease is not reopened and the appeal is denied.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

With respect to disability, the term "service-connected" means that such disability was incurred or aggravated, in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 101(16).  Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct.  38 U.S.C.A. § 105(a).  A disease or injury that is the result of the Veteran's own willful misconduct is not one incurred or aggravated in the line of duty.  38 C.F.R. § 3.1(n).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n). 

Direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA compensation benefits for claims filed after October 31, 1990.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.1(m)-(n), 3.301.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran alleges that his currently diagnosed hepatitis C is related to service, and therefore, service connection is warranted.  He reports several claimed            in-service risk factors for hepatitis C infection, including intravenous medical treatment, intravenous drug use (identified specifically in July 2006 as heroin),    and vaccinations by jet injectors or air guns.

It is not disputed that the Veteran is currently diagnosed with hepatitis C, as post-service treatment notes dating from as early as 1997 show a diagnosis and treatment for the condition.  In a July 2006 VA treatment note, the Veteran specified that he used intravenous heroin while in the military and was diagnosed with hepatitis C in 1994.

The Veteran's DD Form 214 lists his primary specialty as Tac Comm Sys Oper Mech and related civilian occupation as radio mechanic.  Service treatment records indicate that he received numerous immunizations in 1976.  Service treatment records are negative for complaints, findings, or treatment suggestive of hepatitis C. An April 1978 Military Client Intake Record shows that the Veteran's commander recommended alcohol and drug rehabilitative counseling.  The Veteran indicated that he used amphetamines and alcohol, but denied ever using opiates or cocaine.  An October 1978 separation examination report documented no identifying body marks, scars, or tattoos.  Service treatment records do not reflect any medical treatment administered intravenously as alleged.  

After service, post service medical evidence showed a diagnosis of hepatitis C by    a private doctor in 1997 and by VA clinicians in April 1999.  A May 2006 private treatment record shows that the Veteran disclosed that he used intravenous drugs   in the mid to late 1970s, and a physician remarked that this is where the Veteran probably came in contact with the hepatitis C virus.  

In his May 2006 application to reopen his claim for service connection, the Veteran stated that during military service he received medications intravenously and took drugs intravenously, and the needles used were not always clean.  In statements after 2009, and at the January 2012 personal hearing, the Veteran testified that he believed he contracted hepatitis C from contaminated immunization guns during military service.

The Board acknowledges the Veteran's statements that he contracted hepatitis C from air gun immunizations or intravenous medical treatment in service or intravenous drug use.  Indeed, he is competent to report receiving air gun inoculations, as well as intravenous drug use and medical treatment in service.  However, stating the air gun or needles used contained hepatitis involves a  complex medical issue that the Veteran is not competent to address.  He has no  way of knowing, and has provided no evidence establishing or even suggesting that any needle or equipment reportedly used for purposes of providing vaccinations in service was actually contaminated, nor has he been shown to have the medical training or expertise to render a competent opinion as to whether he may have contracted hepatitis C in the manner alleged, as this is a determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

Accordingly, VA sought a medical opinion discussing, in part, the Veteran's contentions.  However, the preponderance of the most probative evidence is against the claim.

Following a reviews of the claims file, a VA physician in June 2012 opined that the Veteran's hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA physician further concluded, based on medical literature as well as the available information in the claims folder, that it was less likely than not  that the Veteran contracted hepatitis C due to the use of   jet injectors for military required immunizations.  The VA physician provided a detailed explanation for the opinion that cited to medical studies and laboratory findings as to why usage of jet injectors presented a minimal risk of transmission    of the hepatitis C virus.  

The VA physician, however, did not respond to the questions presented concerning the Veteran's intravenous (IV) drug abuse and his contention of receiving IV medication in service.  Thereafter, in February 2015 the Board sought an expert opinion from a VHA specialist to address the Veteran's contentions.  

In a report dated in May 2015, the VHA specialist in gastroenterology opined      that it was less likely than not that the Veteran's hepatitis C was caused by his vaccinations by air gun injection during service.  He noted that a 2010 National Health and Nutrition Examination Survey (NHANES) results showed a strong association with hepatitis C and a history of illegal drug use, other than marijuana, including IV drug use.  As such, the VHA specialist determined that the more likely cause of the Veteran's hepatitis C was his IV illegal drug use.  In this regard, the VHA specialist noted that the top two most common modes of transmission of hepatitis C at any given time were IV illegal drug use and blood transfusion.  In the case of the Veteran, records failed to show that he received a blood transfusion, however, IV illegal drug use was well documented in his social history.  Finally, the VHA specialist concluded that it was less likely as not that the Veteran's hepatitis C was caused by the claimed use of IV medication in service, as there was no evidence of IV medication being administered to the Veteran during service.  

The VHA specialist's opinion was based on a thorough review of the claims file and provided a detailed rationale for the opinions provided, and reference to the current medical literature, which was applied to the specific facts of the case.  The opinion is well reasoned, detailed, consistent with the other evidence of record, to include the findings of the VA physician in June 2012, and included consideration of the relevant history and the Veteran's contentions.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-4 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  
Significantly, the file does not contain any competent medical evidence or opinion which rebuts this opinion or otherwise diminishes its probative weight.  

The competent evidence of record shows that the most likely etiology of his hepatitis C is his intravenous drug use. 

To the extent that the Veteran incurred hepatitis C in the "1970s" due to intravenous drug use in-service the use of illegal drugs during service constitutes willful misconduct, and therefore he did not contract the disease in the line of duty.  38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. §§ 3.301, 3.1(m)-(n).

To the extent the Veteran claims that he was given medical IV treatment in service, the service treatment records fail to document that he was administered medications intravenously, nor is there any evidence to substantiate exposure to blood products in service, thus suggesting that contrary to the Veteran's reports, he did not actually receive medications intravenously in service.  Further, after being notified in 1997 of positive findings of hepatitis, the Veteran failed to provide a history of receiving medications intravenously in service to his private treating professionals as shown by clinical records, bringing into question the credibility of his account.  These statements made to physicians for purposes of diagnosis and treatment are more credible and probative than assertions being made for the purposes of monetary gain.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

Given the absence of documentary evidence noting intravenous medical treatment    in service, or revealing a history of receipt of intravenous medication in service in private treatment and VA treatment records in connection with treatment for hepatitis, the Board finds the aforementioned clinical records to be far more accurate, credible, and probative than the Veteran's lay statements, made decades after service and primarily in pursuit of VA compensation, not treatment.   See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence) 

Accordingly, the Board must conclude that service connection is not warranted for hepatitis C.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown,          8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45,       4.59 (2012).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011);

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

A September 2002 rating decision granted service connection for a left fifth finger disability and assigned it a noncompensable rating under Diagnostic Code 5230.  The Veteran filed the instant claim for an increased rating in May 2006.  The evidence of record indicates the Veteran is right hand dominant.  38 C.F.R. § 4.69.

A maximum noncompensable (0 percent) rating is assigned under Diagnostic Code 5230 for any limitation of motion of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a (2014).  

Under Diagnostic Code 5227, a maximum 0 percent rating is assigned for favorable or unfavorable ankylosis of the ring or little finger (whether on the major or minor hand).  Id.  A Note to Diagnostic Code 5227 provides that evaluation as amputation should be considered, and whether an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  

Amputation of the little finger without metacarpal resection at the proximal interphalangeal joint or proximal thereto warrants a 10 percent rating.  Amputation with metacarpal resection (more than one-half the bone lost) warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5156.

The Veteran maintains that his left fifth finger disability warrants a compensable rating because he has chronic pain in that finger/hand because of his service connected disability.  At the May 2012 personal hearing the Veteran testified that his little left finger at times became so painful he could hardly bend it and it seemed to be stuck upwards.  He reported he had difficulty in the performance of his work duties as an automobile quality technician because his hand would become painful.  The finger was limited in motion, although not paralyzed, and it times it presented difficulties with heavy lifting and grasping.  

On VA examination conducted in January 2007, the Veteran reported intermittent pain rated as 6-8 on the pain scale.  Reportedly, his left fifth digit draws or contracts.  The Veteran endorsed weakness, stiffness, swelling and fatigability, and flares of pain.  He denied use of a splint or brace.  He complained of problems with finger dexterity and decreased hand grasp.  Examination showed the right hand is the Veteran's major hand.  The examiner noted that the Veteran had an obvious flexion deformity of the fifth digit of the left hand.  The flexion deformity was noted at the PIP (proximal interphalangeal) joint and there was 30 degree flexion at all times.  The flexion deformity could be reduced manually to -10 extension with increasing pain.  There was minimal swelling to the joint with no warmth or redness.  All other fingers had normal range of motion.  PIP joint flexion was 100 degrees.  He was unable to fully extend the PIP joint.  The Veteran had mild finger weakness noted   on testing of the fifth digit.  Hand grasp and arm strength was normal and distal sensation and pulses were intact.  X-rays were normal except for flexion deformity of the PIP joint of the little finger.  The examiner diagnosed left hand flexion deformity, fifth digit (PIP joint).

On VA examination in July 2011, the Veteran complained of pain all over the left hand that was progressively worse.  He endorsed constant severe flare-ups in pain all over his hand.  He treated the pain with medication.  The examiner noted no decrease in hand strength or dexterity.  The joint affected was the interphalangeal joint.  On examination, there was no objective evidence of pain, to include after repetitive motion, and there was no additional limitation of motion.  The left little finger exhibited objective evidence of pain and there was limitation of motion due to pain and on repetitive use.  Finger range of motion was normal in the four other fingers.  There was no digit amputation, deformity or ankylosis.  The examiner found no decreased strength for pushing, pulling and twisting, nor any evidence of decreased dexterity for twisting, probing, writing, touching and expression.  X-rays showed no abnormality.  The examiner diagnosed arthralgia of the left hand with no significant effects on the Veteran's employment as a quality technician, or in the performance of activities of daily living. 

Upon review of the record, the Board notes that to warrant a compensable rating for his left little finger disability, the evidence must show ankylosis of such severity as to be the equivalent of amputation of the finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227, Note. 

The Veteran has complained of pain in his finger and throughout his left hand with severe flare-ups, weakness, stiffness, swelling and fatigability.  He also related problems with finger dexterity and decreased hand grasp.  However, examinations of the hand and finger showed normal range of motion on the other four fingers.  While mild finger weakness was noted on testing of the fifth digit at the 2007 examination, hand grasp and arm strength were normal and distal sensation and pulses were intact.  Although there was a flexion deformity, the little finger was not ankylosed or amputated.  There was no decreased strength for pushing, pulling and twisting, nor any evidence of decreased dexterity for twisting, probing, writing, touching and expression.  X-rays of the left hand were essentially normal, other than a flexion deformity of the PIP joint of the little finger found in 2007.  Thus, while the Veteran has alleged significant disability, the objective findings on examination do not support his contentions.  The Board finds the results of the VA examinations to be more persuasive and probative than the Veteran's assertions as to the impairment resulting from his left little finger disability.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

As the objective evidence reveals the Veteran does not suffer from ankylosis in the left little finger with symptomology more consistent with amputation of the finger, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for the Veteran's left little finger disability.  

The Board has also considered whether the Veteran's flexion deformity of the left little finger disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).

The Board notes that the schedular criteria on which the Veteran's rating is predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology,     and provide for additional or more severe symptoms such ankylosis with symptoms compatible with amputation of the finger.  The Board has determined above that the objective findings on examination are more probative than the Veteran's assertions as to the impact of his disability.  The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As a final point, the Board notes that a claim for a total disability rating based       on individual unemployability (TDIU) may be a component of a claim for higher rating if it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, there is no evidence or argument that the Veteran's service-connected flexion deformity of the left little finger renders him unemployable, and in fact, the evidence shows that the Veteran is gainfully employed on a fulltime basis.  As such, a claim for a TDIU due to the service-connected flexion deformity of the left little finger under consideration has not been reasonably raised, and no further action pursuant to Rice is required.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56


ORDER

As new and material evidence has not been presented, the claim for service connection for Meniere's disease is not reopened, and the appeal is denied.

Service connection for hepatitis C is denied.

A compensable rating for a flexion deformity of the left little finger is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


